Citation Nr: 1646774	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the hand, including as due to herbicide exposure.

2.  Entitlement to service connection for melanoma of the head, including as due to herbicide exposure.

3.  Entitlement to service connection for acute myeloid leukemia, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1950 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In April 2012, the Regional Office (RO) in St. Petersburg, Florida, denied service connection for squamous cell carcinoma and melanoma.  In June 2015, the RO in Boston, Massachusetts, denied service connection for acute myeloid leukemia.  The matter has otherwise remained with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Squamous cell carcinoma is not etiologically related to service.

2.  Melanoma is not etiologically related to service.

3.  Acute myeloid leukemia is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell carcinoma of the hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for melanoma of the head have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for acute myeloid leukemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

VA treatment records associated with the claims file reflect diagnoses of squamous cell carcinoma of the hand, melanoma of the head, and acute myeloid leukemia during the appeal period.  Therefore, element (1), a current disability, has been satisfied for all three conditions.

With respect to element (2), an in-service incurrence, the Veteran has asserted that his conditions are due to exposure to toxic herbicides in service.  His service records show that he served in the Republic of Vietnam for at least some time between January 9, 1962, and May 7, 1975, and therefore his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

With respect to element (3), a nexus between the current conditions and service, the applicable regulations further provide that certain conditions are presumed to be associated with herbicide exposure.  These conditions are found in 38 C.F.R. § 3.309(e), and include respiratory cancers, prostate cancer, multiple myeloma, soft-tissues sarcoma, and non-Hodgkin's lymphoma, among others.  However, squamous cell carcinoma, melanoma, and acute myeloid leukemia are not among the listed conditions.

In the most recent Notice published in the Federal Register, the Secretary of VA (Secretary) reported that the National Academy of Sciences (NAS) found inadequate or insufficient evidence to determine whether an association exists between any cancers for which a VA presumption has not already been established, including any leukemia apart from chronic lymphocytic leukemia, and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014) (hereinafter Update 2012).

The type of leukemia claimed by the Veteran, acute myeloid leukemia, is distinct from the type for which a presumption of service connection has been established, and the findings by NAS and the Secretary explicitly exclude other types, including acute myeloid leukemia.

In sum, the conditions claimed by the Veteran are not among those presumed to be associated with herbicide exposure in service.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no competent medical evidence to otherwise indicate that the conditions claimed by the Veteran are associated with herbicide exposure in service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between the Veteran's diagnosed conditions and herbicide exposure in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, his statements cannot support a link between the claimed conditions and service.

In addition to the above, the Board has considered whether the Veteran's skin conditions (squamous cell carcinoma and melanoma) are related to a lump removed from the Veteran's back in April 1963.  However, an April 2012 VA examiner noted that this lump, a nodular hidroadenoma, was documented as having no evidence of malignancy.  The examiner further noted that medical literature did not recognize a causal relationship between a benign nodular hidroadenoma and the development of malignancies such as squamous cell carcinoma or melanoma.

There is no competent evidence to refute this conclusion or to otherwise link the Veteran's squamous cell carcinoma or melanoma directly to service.

With respect to leukemia, service treatment records are negative for any relevant complaints, treatment, or diagnoses.  There is no indication, and the Veteran has not asserted, that acute myeloid leukemia had its onset during service.

For these reasons, the overall weight of the evidence is against a finding that any of the claimed conditions are etiologically related to service, and therefore service connection is not warranted.

Finally, the Board notes that the Veteran's service treatment records include a page documenting that he participated in the Personnel Reliability Program, and that he functioned in a "nuclear duty position."  However, the Veteran has not asserted that his conditions are due to ionizing radiation exposure in service.  See generally 38 C.F.R. § 3.311.  Indeed, VA treatment records from July 2014 show he denied a history of any radiation exposure.  Therefore, the Board will not discuss such exposure further, but acknowledges that the Veteran may pursue the matter further if he so chooses.

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an April 2011 letter prior to the initial adjudication of his squamous cell carcinoma and melanoma claims.  He has not alleged any notice deficiency during the adjudication of those claims.  

The Veteran submitted his leukemia claim through the Fully Developed Claim (FDC) Program.  In this program, VA does not send a separate "Section 5103 notice" letter.  Instead, the notice is provided in the form claimants use to apply for benefits.  See, e.g., VA Form 21-526EZ, VA Form 21-527EZ, VA Form 21-534EZ.  The submitted claims form will also include a signed statement from the claimant that he or she has no additional evidence to submit other than that included with his or her claim.  While VA will continue to develop the claim as normal (i.e., obtain service treatment records and arrange for VA medical examinations), they will not request any further information from the claimant.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  For his squamous cell carcinoma and melanoma claims, the Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed conditions.  

No VA examination was obtained as part of the claim for service connection for leukemia.  As noted above, the condition is not presumed to be associated with herbicide exposure in service, and the evidence did not reflect any other in-service incurrence requiring an etiological opinion.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for squamous cell carcinoma of the hand is denied.

Service connection for melanoma of the head is denied.

Service connection for acute myeloid leukemia is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


